 

Exhibit 10.10

 

FIFTH STREET ASSET MANAGEMENT INC.

 

__________________________

 

2014 OMNIBUS INCENTIVE PLAN

 

__________________________

 

ARTICLE I

 

PURPOSE

 

The purpose of this Fifth Street Asset Management Inc. 2014 Omnibus Incentive
Plan is to enhance the profitability and value of the Company for the benefit of
its stockholders by enabling the Company to offer Eligible Employees,
Consultants and Non-Employee Directors incentive awards to attract, retain and
reward such individuals and strengthen the mutuality of interests between such
individuals and the Company’s stockholders. The Plan, as set forth herein, is
effective as of the Effective Date (as defined in Article XIV).

 

ARTICLE II

 

DEFINITIONS

 

For purposes of the Plan, the following terms shall have the following meanings:

 

2.1 “Acquisition Event” means a merger or consolidation in which the Company is
not the surviving entity, any transaction that results in the acquisition of all
or substantially all of the Company’s outstanding Class A Common Stock and Class
B Common Stock by a single person or entity or by a group of persons or entities
acting in concert, or the sale or transfer of all or substantially all of the
Company’s assets.

 

2.2 “Affiliate” means each of the following: (a) any Subsidiary; (b) any Parent;
(c) any corporation, trade or business (including a partnership or limited
liability company) that is directly or indirectly controlled 50% or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) by the Company or any Affiliate; (d) any corporation, trade or
business (including a partnership or limited liability company) that directly or
indirectly controls 50% or more (whether by ownership of stock, assets or an
equivalent ownership interest or voting interest) of the Company; and (e) any
other entity in which the Company or any Affiliate has a material equity
interest and that is designated as an “Affiliate” by resolution of the
Committee.

 

2.3 “Appreciation Award” means any Stock Option or any Other Stock-Based Award
that is based on the appreciation in value of a share of Class A Common Stock in
excess of an amount at least equal to the Fair Market Value on the date such
Other Stock-Based Award is granted.

 

2.4 “Award” means any award granted or made under the Plan of any Stock Option,
Restricted Stock, Other Stock-Based Award or Performance-Based Cash Award.

 

2.5 “Board” means the Board of Directors of the Company.

 



 

 

 

2.6 “Cause” means, with respect to a Participant’s Termination of Employment or
Termination of Consultancy, unless otherwise determined by the Committee at the
time of grant of the Award: (a) if there is no written employment agreement,
consulting agreement, change in control agreement or similar agreement that
defines “cause” (or words of like import) in effect between the Company or an
Affiliate and the Participant at the time of the grant of the Award, termination
due to (i) the Participant’s commission of, conviction or admission of, or plea
of nolo contendere with respect to, a felony or a crime involving moral
turpitude (other than a motor vehicle offense); (ii) the Participant’s conduct
reasonably expected to bring the Company or an Affiliate into public disgrace or
disrepute or otherwise injurious to their respective businesses, reputation or
goodwill; (iii) an act by the Participant of fraud, misappropriation or
embezzlement, (iv) the Participant’s gross negligence, willful misconduct or
material breach of fiduciary duty; (v) the Participant’s breach of any agreement
with the Company or an Affiliate, including the Company’s standard
Non-Competition, Non-Solicitation and Non-Disclosure Agreement (as in effect
from time to time) or any other confidentiality or other restrictive covenant
agreement entered into between the Participant and the Company or an Affiliate;
(vi) the Participant’s commission of a reportable violation of any applicable
banking, securities or commodities laws, rules or regulations that constitutes a
serious offense or could or does result in a significant fine; (vii) the
Participant’s violation of material policies, practices and standards of
behavior of the Company or an Affiliate (including, without limitation, any
securities trading, conflict of interest or code of conduct policies); (viii)
the Participant’s insubordination or willful and deliberate failure or refusal
to perform his or her duties or responsibilities for any reason other than
illness or incapacity; or (ix) unsatisfactory performance by the Participant of
his or her duties in any material respect, provided that the Participant is
given notice and an opportunity to cure as determined by the Committee; or (b)
if there is a written employment agreement, consulting agreement, change in
control agreement or similar agreement that defines “cause” (or words of like
import) or if “cause” is defined in the applicable Award agreement, “cause” as
defined under such agreement; provided that with regard to any agreement under
which the definition of “cause” only applies on occurrence of a change in
control, such definition of “cause” shall not apply until a change in control
actually takes place and then only with regard to a termination thereafter. With
respect to a Participant’s Termination of Directorship, “cause” means an act or
failure to act that constitutes cause for removal of a director under applicable
Delaware law.

 

2.7 “Change in Control” means, unless otherwise defined in the applicable Award
agreement or other written agreement approved by the Committee and subject to
Section 13.14(b), the occurrence of any of the following:

 

(a) the acquisition (including through purchase, reorganization, merger,
consolidation or similar transaction), directly or indirectly, in one or more
transactions by a Person (other than any Person or group of Persons consisting
solely of stockholders of the Company as of date immediately prior to the
Registration Date) of beneficial ownership (within the meaning of Rule 13d-3
under the Exchange Act) of securities representing 50% or more of the combined
voting power of the securities of the Company entitled to vote generally in the
election of directors of the Board (the “Company Voting Securities”), calculated
on a fully diluted basis after giving effect to such acquisition;

 

(b) the individuals who, as of the Effective Date, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least two-thirds of
the Board; provided, however, that if the election, or nomination for election
by the Company’s stockholders, of any new director was approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall, for purposes
of the Plan, be considered as a member of the Incumbent Board; or

 



2

 

 

(c) the sale or other disposition, directly or indirectly, of all or
substantially all of the assets of the Company and its subsidiaries, taken as a
whole, to any Person (other than any Person or group of Persons consisting
solely of stockholders of the Company as of the date immediately prior to the
Registration Date).

 

2.8 “Change in Control Price” has the meaning set forth in Section 10.1(b).

 

2.9 “Class A Common Stock” means the Class A common stock of the Company, par
value $0.01 per share.

 

2.10 “Class B Common Stock” means the Class B common stock of the Company, par
value $0.01 per share.

 

2.11 “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a section of the Code shall also be a reference to any successor provision
and any Treasury Regulation promulgated thereunder.

 

2.12 “Committee” means: (a) with respect to the application of the Plan to
Eligible Employees and Consultants, a committee or subcommittee of the Board
consisting of two or more non-employee directors, each of whom is intended to be
(i) to the extent required by Rule 16b-3, a “nonemployee director” as defined in
Rule 16b-3; (ii) to the extent required by Section 162(m), an “outside director”
as defined under Section 162(m); and (iii) as applicable, an “independent
director” as defined under the Nasdaq Listing Rules or other applicable stock
exchange rules; and (b) with respect to the application of the Plan to
Non-Employee Directors, the Board. To the extent that no Committee exists that
has the authority to administer the Plan, the functions of the Committee shall
be exercised by the Board and all references herein to the Committee shall be
deemed references to the Board. If for any reason the appointed Committee does
not meet the requirements of Rule 16b-3 or Section 162(m), such noncompliance
shall not affect the validity of Awards, grants, interpretations or other
actions of the Committee.

 

2.13 “Company” means Fifth Street Asset Management Inc., a Delaware corporation,
and its successors by operation of law.

 

2.14 “Competitor” means any Person that is, directly or indirectly, in
competition with the business or activities of the Company and its Affiliates.

 

2.15 “Consultant” means any natural person who provides bona fide consulting or
advisory services to the Company or its Affiliates, provided that such services
(i) are not in connection with the offer or sale of securities in a
capital-raising transaction, and (ii) do not, directly or indirectly, promote or
maintain a market for the Company’s or its Affiliates’ securities.

 

2.16 “Detrimental Activity” means:

 

(a) without written authorization from the Company, disclosure to any Person
outside the Company and its Affiliates, except as necessary in the furtherance
of Participant’s responsibilities to the Company or any of its Affiliates, at
any time, of any confidential or proprietary information of the Company or any
of its Affiliates acquired by the Participant at any time prior to the
Participant’s Termination;

 



3

 

 

(b) any activity while employed or performing services that results, or if known
could have reasonably been expected to result, in the Participant’s Termination
for Cause;

 

(c) without written authorization from the Company, directly or indirectly, in
any capacity whatsoever, (i) own, manage, operate, control, be employed by
(whether as an employee, consultant, independent contractor or otherwise, and
whether or not for compensation) or render services to any Competitor; (ii)
solicit, aid or induce any customer of the Company or any Subsidiary to curtail,
reduce or terminate its business relationship with the Company or any
Subsidiary, or in any other way interfere with any such business relationships
with the Company or any Subsidiary; (iii) solicit, aid or induce any employee,
representative or agent of the Company or any Subsidiary to leave such
employment or retention or to accept employment with or render services to or
with any other person, firm, corporation or other entity unaffiliated with the
Company or hire or retain any such employee, representative or agent or take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying, hiring or soliciting any such employee, representative or
agent; or (iv) interfere, or aid or induce any other person or entity in
interfering, with the relationship between the Company, its Subsidiaries and any
of their respective vendors, joint venturers or licensors;

 

(d) a material breach by the Participant of any agreement between the
Participant and the Company or an Affiliate;

 

(e) a breach by the Participant of the Company’s standard Non-Competition,
Non-Solicitation and Non-Disclosure Agreement (as in effect from time to time)
or any other confidentiality or other restrictive covenant agreement entered
into between the Participant and the Company or an Affiliate; or

 

(f) direct or indirect Disparagement, or the inducement of others to engage in
Disparagement.

 

Only the Chief Executive Officer of the Company (or his or her designee, as
evidenced in writing) shall have the authority to provide the Participant with
written authorization to engage in the activities contemplated in subsections
(a) and (c).

 

2.17 “Disability” means with respect to a Participant’s Termination, a permanent
and total disability as defined in Section 22(e)(3) of the Code. A Disability
shall only be deemed to occur at the time of the determination by the Committee
of the Disability. Notwithstanding the foregoing, for an Award that provides for
payment or settlement triggered upon a Disability and that constitutes a Section
409A Covered Award, the foregoing definition shall apply for purposes of vesting
of such Award, provided that for purposes of payment or settlement of such
Award, such Award shall not be paid (or otherwise settled) until the earliest
of: (A) the Participant’s “disability” within the meaning of Section
409A(a)(2)(C)(i) or (ii) of the Code, (B) the Participant’s “separation from
service” within the meaning of Section 409A of the Code and (C) the date such
Award would otherwise be settled pursuant to the terms of the Award agreement.

 

2.18 “Disparagement” means making comments or statements that could reasonably
be expected to adversely affect in any manner: (a) the business of the Company
or its Affiliates (including any products, services or business plans or
prospects); or (b) the business reputation of the Company or its Affiliates, or
any of their products or services, or their past or present officers, directors
or employees. For purposes of this Section 2.17, “Disparagement” does not
include (i) compliance with legal process or subpoenas to the extent only
truthful statements are rendered in such compliance attempt, or (ii) statements
made in response to an inquiry from a court or regulatory body.

 



4

 

 

2.19 “Effective Date” means the effective date of the Plan as defined in Article
XIV.

 

2.20 “Eligible Employee” means an employee of the Company or an Affiliate.

 

2.21 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
all rules and regulations promulgated thereunder. Any references to any section
of the Exchange Act shall also be a reference to any successor provision.

 

2.22 “Exercisable Awards” has the meaning set forth in Section 4.2(d).

 

2.23 “Fair Market Value” means, unless otherwise required by any applicable
provision of the Code, as of any date and except as provided below, (a) the
closing price reported for the Class A Common Stock on such date: (i) as
reported on the principal national securities exchange in the United States on
which it is then traded; or (ii) if not traded on any such national securities
exchange, as quoted on an automated quotation system sponsored by the Financial
Industry Regulatory Authority or (b) if the Class A Common Stock shall not have
been reported or quoted on such date, on the first day prior thereto on which
the Class A Common Stock was reported or quoted. If the Class A Common Stock is
not traded, listed or otherwise reported or quoted, then Fair Market Value means
the fair market value of the Class A Common Stock as determined by the Committee
in good faith in whatever manner it considers appropriate taking into account
the requirements of Section 409A or Section 422 of the Code, as applicable.
Notwithstanding anything herein to the contrary, for purposes of any Stock
Options that are granted effective on the Registration Date, the Fair Market
Value shall equal the initial public offering price of the Class A Common Stock.

 

2.24 “Family Member” means “family member” as defined in Section A.1.(5) of the
general instructions of Form S-8, as may be amended from time to time.

 

2.25 “Incentive Stock Option” means any Stock Option awarded to an Eligible
Employee of the Company, its Subsidiaries or its Parent intended to be and
designated as an “Incentive Stock Option” within the meaning of Section 422 of
the Code.

 

2.26 “Individual Target Award” has the meaning in Section 9.1.

 

2.27 “Non-Employee Director” means a director of the Company who is not an
active employee of the Company or an Affiliate.

 

2.28 “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.

 

2.29 “Other Extraordinary Event” has the meaning in Section 4.2(b).

 

2.30 “Other Stock-Based Award” means an Award under Article VIII that is valued
in whole or in part by reference to, or is payable in or otherwise based on,
Class A Common Stock.

 

2.31 “Parent” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.

 

2.32 “Participant” means an Eligible Employee, Non-Employee Director or
Consultant to whom an Award has been granted pursuant to the Plan.

 



5

 

 

2.33 “Performance-Based Cash Award” means a cash Award under Article IX that is
payable or otherwise based on the attainment of certain pre-established
performance goals during a Performance Period.

 

2.34 “Performance Criteria” has the meaning set forth in Exhibit A.

 

2.35 “Performance Period” means each fiscal year of the Company or such other
period (as specified by the Committee) over which the attainment of performance
goals is measured.

 

2.36 “Performance Share” means an Other Stock-Based Award of the right to
receive a number of shares of Class A Common Stock or cash of an equivalent
value at the end of a specified Performance Period.

 

2.37 “Performance Unit” means an Other Stock-Based Award of the right to receive
a fixed dollar amount, payable in cash or Class A Common Stock or a combination
of both, at the end of a specified Performance Period.

 

2.38 “Person” means any individual, entity (including any employee benefit plan
or any trust for an employee benefit plan) or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision).

 

2.39 “Plan” means this Fifth Street Asset Management Inc. 2014 Omnibus Incentive
Plan, as amended from time to time.

 

2.40 “Registration Date” means the first date on or after the Effective Date
(a) on which the Company sells its Class A Common Stock in a bona fide, firm
commitment underwriting pursuant to a registration statement under the
Securities Act or (b) any class of common equity securities of the Company is
required to be registered under Section 12 of the Exchange Act.

 

2.41 “Restricted Stock” means an Award of shares of Class A Common Stock that is
subject to restrictions pursuant to Article VII.

 

2.42 “Restriction Period” has the meaning set forth in Section 7.3(a).

 

2.43 “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act as
then in effect or any successor provision.

 

2.44 “Section 162(m)” means the exception for performance-based compensation
under Section 162(m) of the Code.

 

2.45 “Section 4.2 Event” has the meaning set forth in Section 4.2(b).

 

2.46 “Section 409A” means the nonqualified deferred compensation rules under
Section 409A of the Code.

 

2.47 “Section 409A Covered Award” has the meaning set forth in Section 13.14.

 

2.48 “Securities Act” means the Securities Act of 1933, as amended and all rules
and regulations promulgated thereunder. Any reference to any section of the
Securities Act shall also be a reference to any successor provision.

 

2.49 “Share Limit” has the meaning set forth in Section 4.1(a)(i).

 



6

 

 

2.50 “Stock Option” or “Option” means any option to purchase shares of Class A
Common Stock granted to Eligible Employees, Non-Employee Directors or
Consultants pursuant to Article VI.

 

2.51 “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.

 

2.52 “Substitute Awards” has the meaning set forth in Section 4.1(a)(v).d

 

2.53 “Ten Percent Stockholder” means a person owning stock possessing more than
10% of the total combined voting power of all classes of stock of the Company,
its Subsidiaries or its Parent.

 

2.54 “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.

 

2.55 “Termination of Consultancy” means: (a) that the Consultant is no longer
acting as a consultant to the Company or an Affiliate; or (b) when an entity
that is retaining a Participant as a Consultant ceases to be an Affiliate unless
the Participant otherwise is, or thereupon becomes, a Consultant to the Company
or another Affiliate at the time the entity ceases to be an Affiliate. In the
event that a Consultant becomes an Eligible Employee or a Non-Employee Director
upon the termination of his or her consultancy, unless otherwise determined by
the Committee no Termination of Consultancy shall be deemed to occur until such
time as such Consultant is no longer a Consultant, an Eligible Employee or a
Non-Employee Director. Notwithstanding the foregoing, the Committee may
otherwise define Termination of Consultancy in the Award agreement or, if no
rights of a Participant are reduced, may otherwise define Termination of
Consultancy thereafter.

 

2.56 “Termination of Directorship” means that the Non-Employee Director has
ceased to be a director of the Company; except that if a Non-Employee Director
becomes an Eligible Employee or a Consultant upon the termination of his or her
directorship, his or her ceasing to be a director of the Company shall not be
treated as a Termination of Directorship unless and until the Participant has a
Termination of Employment or Termination of Consultancy, as the case may be.

 

2.57 “Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or approved personal leave of absence) of a
Participant from the Company and its Affiliates; or (b) when an entity that is
employing a Participant ceases to be an Affiliate, unless the Participant
otherwise is, or thereupon becomes, employed by the Company or another Affiliate
at the time the entity ceases to be an Affiliate. In the event that an Eligible
Employee becomes a Consultant or a Non-Employee Director upon the termination of
his or her employment, unless otherwise determined by the Committee no
Termination of Employment shall be deemed to occur until such time as such
Eligible Employee is no longer an Eligible Employee, a Consultant or a
Non-Employee Director. Notwithstanding the foregoing, the Committee may
otherwise define Termination of Employment in the Award agreement or, if no
rights of a Participant are reduced, may otherwise define Termination of
Employment thereafter.

 

2.58 “Transfer” means: (a) when used as a noun, any direct or indirect transfer,
offer, sale, assignment, pledge, lease, donation, grant, gift, bequest,
hypothecation, encumbrance or other disposition (including the issuance of
equity in a Person), whether for value or no value and whether voluntary or
involuntary (including by operation of law), and (b) when used as a verb, to
directly or indirectly transfer, offer, sell, assign, pledge, lease, donate,
grant, gift, bequest, encumber, charge, hypothecate or otherwise dispose of
(including the issuance of equity in a Person) whether for value or for no value
and whether voluntarily or involuntarily (including by operation of law).
“Transferred” and “Transferable” shall have a correlative meaning.

 



7

 

 

2.59 “Transition Period” means the “reliance period” under Treasury Regulation
Section 1.162-27(f)(2), which ends on the earliest to occur of the following:
(i) the date of the first annual meeting of stockholders of the Company at which
directors are to be elected that occurs after December 31, 2017 or, if the
Registration Date does not occur in 2014, the date of the first annual meeting
of stockholders at which directors are to be elected that occurs after the close
of the third calendar year following the calendar year in which the Registration
Date occurs; (ii) the date the Plan is materially amended for purposes of
Treasury Regulation Section 1.162-27(h)(1)(iii); or (iii) the date all shares of
Class A Common Stock available for issuance under the Plan have been allocated.

 

ARTICLE III

 

ADMINISTRATION

 

3.1 The Committee. The Plan shall be administered and interpreted by the
Committee.

 

3.2 Grant and Administration of Awards. The Committee shall have full authority
and discretion, as provided in Section 3.7, to grant and administer Awards
including the authority to:

 

(a) select the Eligible Employees, Consultants and Non-Employee Directors to
whom Awards may from time to time be granted;

 

(b) determine the number of shares of Class A Common Stock to be covered by each
Award;

 

(c) determine the type and the terms and conditions, not inconsistent with the
terms of the Plan, of each Award (including, but not limited to, the exercise or
purchase price (if any), any restriction, forfeiture, limitation or any vesting
schedule or acceleration or waiver thereof);

 

(d) determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option;

 

(e) determine whether to require a Participant, as a condition of the granting
of any Award, to refrain from selling or otherwise disposing of Class A Common
Stock acquired pursuant to such Award for a period of time as determined by the
Committee;

 

(f) condition the grant, vesting or payment of any Award on the attainment of
performance goals (including goals based on the Performance Criteria) over a
Performance Period, set such goals and such period, and certify the attainment
of such goals;

 

(g) adopt, alter and repeal such sub-plans to the Plan as it shall deem
necessary or advisable;

 



8

 

 

(h) amend, after the date of grant, the terms that apply to an Award, provided
that such amendment does not reduce the Participant’s rights under the Award;

 

(i) determine the circumstances under which Class A Common Stock and other
amounts payable with respect to an Award may be deferred automatically or at the
election of the Participant, in each case in a manner intended to comply with or
be exempt from Section 409A;

 

(j) generally, exercise such powers and perform such acts as the Committee deems
necessary or advisable to promote the best interests of the Company in
connection with the Plan that are not inconsistent with the provisions of the
Plan;

 

(k) construe and interpret the terms and provisions of the Plan and any Award
(and any agreements relating thereto); and

 

(l) correct any defect, supply any omission or reconcile any inconsistency in
the Plan or in any agreement relating thereto.

 

3.3 Award Agreements. All Awards shall be evidenced by, and subject to the terms
and conditions of, a written notice provided by the Company to the Participant
or a written agreement executed by the Company and the Participant.

 

3.4 Guidelines. Subject to Articles XI, the Committee shall, in its sole
discretion, have the authority to: adopt, alter and repeal such administrative
rules, guidelines and practices governing the Plan and perform all acts, as it
shall, from time to time, deem advisable; to construe and interpret the terms
and provisions of the Plan and any Award granted under the Plan (and any
agreements relating thereto); and to otherwise supervise the administration of
the Plan. The Committee may, in its sole discretion, correct any defect, supply
any omission or reconcile any inconsistency in the Plan or in any agreement
relating thereto in the manner and to the extent it shall deem necessary to
effectuate the purpose and intent of the Plan. The Committee may, in its sole
discretion, adopt special guidelines and provisions for persons who are residing
in or employed in, or subject to, the taxes of, any domestic or foreign
jurisdictions to comply with applicable tax and securities laws of such domestic
or foreign jurisdictions. To the extent applicable, the Plan is intended to
comply with the applicable requirements of Rule 16b-3 and shall be limited,
construed and interpreted in a manner so as to comply therewith.

 

3.5 Section 162(m). Notwithstanding the foregoing, with regard to any provision
of the Plan or any agreement relating thereto that is intended to comply with
Section 162(m) following the Transition Period, any action or determination by
the Committee shall be permitted only to the extent such action or determination
would be permitted under Section 162(m). The Plan has been adopted by the Board
prior to the Registration Date, is intended to rely on the Transition Period
and, following the Transition Period with respect to Awards intended to be
“performance-based,” to comply with the applicable provisions of Section 162(m),
and the Plan shall be limited, construed and interpreted in a manner so as to
comply therewith.

 

3.6 Delegation; Advisors. The Committee may, from time to time as it deems
advisable, to the extent permitted by applicable law and stock exchange rules:

 

(a) delegate its responsibilities to officers or employees of the Company and
its Affiliates, including delegating authority to officers to grant Awards or
execute agreements or other documents on behalf of the Committee; and

 



9

 

 

(b) engage legal counsel, consultants, professional advisors and agents to
assist in the administration of the Plan and rely upon any opinion or
computation received from any such Person. Expenses incurred by the Committee or
the Board in the engagement of any such person shall be paid by the Company.

 

3.7 Decisions Final. All determinations, evaluations, elections, approvals,
authorizations, consents, decisions, interpretations and other actions made or
taken by or at the direction of the Company, the Board or the Committee (or any
of its members) arising out of or in connection with the Plan shall be within
the sole and absolute discretion of all and each of them, and shall be final,
binding and conclusive on all employees and Participants and their respective
beneficiaries, heirs, executors, administrators, successors and assigns.

 

3.8 Procedures. If the Committee is appointed, the Committee shall hold
meetings, subject to the By-Laws of the Company, at such times and places as it
shall deem advisable, including by telephone conference or by written consent.
The Committee shall keep minutes of its meetings and shall make such rules and
regulations for the conduct of its business as it shall deem advisable.

 

3.9 Liability; Indemnification.

 

(a) The Committee, its members and any delegate or Person engaged pursuant to
Section 3.6 shall not be liable for any action or determination made in good
faith with respect to the Plan. To the maximum extent permitted by applicable
law, no officer or employee of the Company or any Affiliate or member or former
member of the Committee or of the Board shall be liable for any action or
determination made in good faith with respect to the Plan or any Award granted
under it.

 

(b) To the maximum extent permitted by applicable law and the Certificate of
Incorporation and By-Laws of the Company and to the extent not covered by
insurance directly insuring such person, each current or former officer or
employee of the Company or any Affiliate and member of the Committee or the
Board shall be indemnified and held harmless by the Company against any cost or
expense (including reasonable fees of counsel reasonably acceptable to the
Committee) or liability (including any sum paid in settlement of a claim with
the approval of the Committee), and advanced amounts necessary to pay the
foregoing at the earliest time and to the fullest extent permitted, arising out
of any act or omission to act in connection with the administration of the Plan,
except to the extent such indemnification is not permitted under applicable law.
Such indemnification shall be in addition to any rights of indemnification
provided for under applicable law or under the Certificate of Incorporation or
By-Laws of the Company or any Affiliate. Notwithstanding anything else herein,
this indemnification will not apply to the actions or determinations made by an
individual with regard to Awards granted to him or her.

 



10

 

 

ARTICLE IV

 

SHARE LIMITATIONS

 

4.1 Shares.

 

(a) General Limitations.

 

(i)    The aggregate number of shares of Class A Common Stock that may be issued
or used for reference purposes or with respect to which Awards may be granted
over the term of the Plan shall not exceed 7,500,000 shares (subject to any
increase or decrease pursuant to Section 4.2) (the “Share Limit”).
Notwithstanding the foregoing, the Share Limit shall be increased on January 1
of each year commencing in 2015 and ending on (and including) January 1, 2024 by
a number of shares of Class A Common Stock equal to the positive difference, if
any, of (x) 15% of the aggregate number of shares of the Class A Common Stock
(including any limited partnership interests of Fifth Street Holdings L.P. that
are exchangeable into shares of the Class A Common Stock) outstanding on the
last day of the immediately preceding fiscal year minus (y) the aggregate number
of shares of Class A Common Stock that were available for the issuance of future
Awards under the Plan on such last day of the immediately preceding fiscal year,
unless the Committee should decide to increase the number of shares of Class A
Common Stock covered by the Plan by a lesser amount on any such date. Subject to
Sections 4.1(a)(ii) and 4.2, no more than 7,500,000 shares of Class A Common
Stock in the aggregate may be issued under the Plan in respect of Incentive
Stock Options.

 

(ii) If any Appreciation Award expires, terminates or is canceled for any reason
without having been exercised in full, the number of shares of Class A Common
Stock underlying any unexercised portion shall again be available under the
Plan. If shares of Restricted Stock or Other Stock-Based Awards that are not
Appreciation Awards are forfeited for any reason, the number of forfeited shares
comprising or underlying the Award shall again be available under the Plan.

 

(iii) The number of shares of Class A Common Stock available for the purpose of
Awards under the Plan shall be reduced by (A) the total number of Appreciation
Awards that have been exercised, regardless of whether any of the shares of
Class A Common Stock underlying such Awards are not actually issued to the
Participant as the result of a net exercise or settlement, and (B) all shares of
Class A Common Stock, not covered by clause (A) above, used to pay any exercise
price or tax withholding obligation with respect to any Award. In addition, the
Company may not use the cash proceeds it receives from Stock Option exercises to
repurchase shares of Class A Common Stock on the open market for reuse under the
Plan. Notwithstanding anything to the contrary herein, Awards that may be
settled solely in cash shall not be deemed to use any shares under the Plan.

 

(iv) Shares issued under the Plan may be either authorized and unissued Class A
Common Stock or Class A Common Stock held in or acquired for the treasury of the
Company, or both.

 



11

 

 

(v) The Committee may grant Awards in respect of Class A Common Stock under the
Plan in substitution for stock and stock-based awards held by employees of
another entity who become employees of the Company or a Subsidiary as a result
of a merger or consolidation of the former employing entity with the Company or
a Subsidiary or the acquisition by the Company or a Subsidiary of property or
stock of the former employing entity (“Substitute Awards”). The Committee may
direct that the Substitute Awards be made on such terms and conditions as the
Committee considers appropriate under the circumstances. Substitute Awards shall
not be counted against the Share Limit; provided, that Substitute Awards issued
in connection with the assumption of, or in substitution for, outstanding
options intended to qualify as “incentive stock options” within the meaning of
Section 422 of the Code shall be counted against the aggregate number of shares
of Class A Common Stock available for Awards of Incentive Stock Options under
the Plan. Subject to applicable stock exchange requirements, available shares
under a stockholder approved plan of an entity directly or indirectly acquired
by the Company or with which the Company combines (as appropriately adjusted to
reflect the acquisition or combination transaction) may be used for Awards under
the Plan and shall not reduce the number of shares of Class A Common Stock
available for issuance under the Plan.

 

(b) Individual Participant Limitations. Except as otherwise provided herein:

 

(i) the maximum number of shares of Class A Common Stock that may be made
subject to Stock Options, Restricted Stock or Other Stock-Based Awards
denominated in shares of Class A Common Stock granted to each Eligible Employee
or Consultant during any fiscal year of the Company is 3,000,000 shares per type
of Award (subject to increase or decrease pursuant to Section 4.2); provided
that the maximum number of shares of Class A Common Stock for all types of
Awards during any fiscal year of the Company that may be granted to each
Eligible Employee or Consultant is 6,000,000 shares (subject to increase or
decrease pursuant to Section 4.2); and

 

(ii) the aggregate amount of compensation to be paid to any one Participant in
respect of all Other Stock-Based Awards denominated in dollars and
Performance-Based Cash Awards, and granted to such Participant in any one
calendar year, shall not exceed $10,000,000 and any Awards that are cancelled
during the year shall be counted against this limit to the extent required by
Section 162(m) of the Code; and

 

provided further, however, that the foregoing individual Participant limits
shall not apply to (i) any Awards granted at any time that are not intended to
be “performance-based” under Section 162(m) of the Code, and (ii) the following
Awards granted at any time during the Transition Period: (A) Options or Other
Stock-Based Awards that are stock appreciation rights and (B) Restricted Stock
or Other Stock-Based Awards that constitute “restricted property” under Code
Section 83 to the extent granted during the Transition Period, even if such
Awards vest or are settled after the Transition Period.

 

4.2 Changes.

 

(a) The existence of the Plan and the Awards shall not affect in any way the
right or power of the Board or the stockholders of the Company to make or
authorize (i) any adjustment, recapitalization, reorganization or other change
in the Company’s capital structure or its business, (ii) any merger or
consolidation of the Company or any Affiliate, (iii) any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Class
A Common Stock or the Class B Common Stock, (iv) the dissolution or liquidation
of the Company or any Affiliate, (v) any sale or transfer of all or part of the
assets or business of the Company or any Affiliate, (vi) any Section 4.2 Event
or (vii) any other corporate act or proceeding.

 



12

 

 

(b) Subject to the provisions of Section 4.2(d), in the event of any change in
the capital structure or business of the Company by reason of any stock split,
reverse stock split, stock dividend, combination or reclassification of shares,
recapitalization, merger, consolidation, spin off, split off, reorganization or
partial or complete liquidation, sale or transfer of all or part of the
Company’s assets or business, or other corporate transaction or event that would
be considered an “equity restructuring” within the meaning of FASB ASC Topic 718
(each, a “Section 4.2 Event”), then (i) the aggregate number or kind of shares
that thereafter may be issued under the Plan, (ii) the number or kind of shares
or other property (including cash) subject to an Award, (iii) the purchase or
exercise price of Awards, or (iv) the individual Participant limits set forth in
Section 4.1(b) (other than cash limitations) shall be adjusted by the Committee
as the Committee determines, in good faith, to be necessary or advisable to
prevent substantial dilution or enlargement of the rights of Participants under
the Plan. In connection with any Section 4.2 Event, the Committee may provide
for the cancellation of outstanding Awards and payment in cash or other property
in exchange therefor. In addition, subject to Section 4.2(d), in the event of
any change in the capital structure of the Company that is not a Section 4.2
Event (an “Other Extraordinary Event”), then the Committee may make the
adjustments described in clauses (i) through (iv) above as it determines, in
good faith, to be necessary or advisable to prevent substantial dilution or
enlargement of the rights of Participants under the Plan. Notice of any such
adjustment shall be given by the Committee, or otherwise be made available, to
each Participant whose Award has been adjusted and such adjustment (whether or
not such notice is given) shall be binding for all purposes of the Plan. Except
as expressly provided in this Section 4.2(b) or in the applicable Award
agreement, a Participant shall have no rights by reason of any Section 4.2 Event
or any Other Extraordinary Event. Notwithstanding the foregoing, (x) any
adjustments made pursuant to Section 4.2(b) to Awards that are considered
“non-qualified deferred compensation” within the meaning of Section 409A shall
be made in a manner intended to comply with the requirements of Section 409A;
and (y) any adjustments made pursuant to Section 4.2(b) to Awards that are not
considered “non-qualified deferred compensation” subject to Section 409A shall
be made in a manner intended to ensure that after such adjustment, the Awards
either (A) continue not to be subject to Section 409A or (B) comply with the
requirements of Section 409A.

 

(c) Fractional shares of Class A Common Stock resulting from any adjustment in
Awards pursuant to Section 4.2(a) or (b) shall be aggregated until, and
eliminated at, the time of exercise by rounding-down for fractions less than
one-half and rounding-up for fractions equal to or greater than one-half. No
cash settlements shall be made with respect to fractional shares eliminated by
rounding.

 

(d) Upon the occurrence of an Acquisition Event, the Committee may terminate all
outstanding and unexercised Stock Options or any Other Stock-Based Award that
provides for a Participant-elected exercise (collectively, “Exercisable
Awards”), effective as of the date of the Acquisition Event, by delivering
notice of termination to each Participant at least 20 days prior to the date of
consummation of the Acquisition Event, in which case during the period from the
date on which such notice of termination is delivered to the consummation of the
Acquisition Event, each such Participant shall have the right to exercise in
full all of such Exercisable Awards that are then outstanding to the extent
vested on the date such notice of termination is given (or, at the discretion of
the Committee, without regard to any limitations on exercisability otherwise
contained in the Award agreements), but any such exercise shall be contingent on
the occurrence of the Acquisition Event, and, provided that, if the Acquisition
Event does not take place within a specified period after giving such notice for
any reason whatsoever, the notice and exercise pursuant thereto shall be null
and void and the applicable provisions of Section 4.2(b) and Article X shall
apply. For the avoidance of doubt, in the event of an Acquisition Event, the
Committee may terminate any Exercisable Award for which the exercise price is
equal to or exceeds the Fair Market Value on the date of the Acquisition Event
without payment of consideration therefor. If an Acquisition Event occurs but
the Committee does not terminate the outstanding Awards pursuant to this Section
4.2(d), then the provisions of Section 4.2(b) and Article X shall apply.

 



13

 

 

4.3 Minimum Purchase Price. Notwithstanding any provision of the Plan to the
contrary, if authorized but previously unissued shares of Class A Common Stock
are issued under the Plan, such shares shall not be issued for a consideration
that is less than permitted under applicable law.

 

ARTICLE V

 

ELIGIBILITY

 

5.1 General Eligibility. All current and prospective Eligible Employees and
Consultants, and current Non-Employee Directors, are eligible to be granted
Awards. Eligibility for the grant of Awards and actual participation in the Plan
shall be determined by the Committee. Notwithstanding anything herein to the
contrary, no Award under which a Participant may receive shares of Class A
Common Stock may be granted to an Eligible Employee, Consultant or Non-Employee
Director of any Affiliate if such shares of Class A Common Stock do not
constitute “service recipient stock” for purposes of Section 409A of the Code
with respect to such Eligible Employee, Consultant or Non-Employee Director if
such shares are required to constitute “service recipient stock” for such Award
to comply with, or be exempt from, Section 409A of the Code.

 

5.2 Incentive Stock Options. Notwithstanding anything herein to the contrary,
only Eligible Employees of the Company, its Subsidiaries and its Parent (if any)
are eligible to be granted Incentive Stock Options under the Plan. Eligibility
for the grant of an Incentive Stock Option and actual participation in the Plan
shall be determined by the Committee.

 

5.3 General Requirement. The grant of Awards to a prospective Eligible Employee
or Consultant and the vesting and exercise of such Awards shall be conditioned
upon such Person actually becoming an Eligible Employee or Consultant; provided,
however, that no Award may be granted to a prospective Eligible Employee or
Consultant unless the Company determines that the Award will comply with
applicable laws, including the securities laws of all relevant jurisdictions
(and, in the case of an Award to an Eligible Employee or Consultant pursuant to
which Class A Common Stock would be issued prior to such Person performing
services for the Company, the Company may require payment of not less than the
par value of the Class A Common Stock by cash or check in order to ensure proper
issuance of the shares in compliance with applicable law). Awards may be awarded
in consideration for past services actually rendered to the Company or an
Affiliate.

 



14

 

 

ARTICLE VI

 

STOCK OPTIONS

 

6.1 Stock Options. Each Stock Option shall be one of two types: (a) an Incentive
Stock Option or (b) a Non-Qualified Stock Option. The Committee shall have the
authority to grant to any Eligible Employee Incentive Stock Options,
Non-Qualified Stock Options, or a combination thereof. The Committee shall have
the authority to grant any Consultant or Non-Employee Director Non-Qualified
Stock Options. To the extent that any Stock Option does not qualify as an
Incentive Stock Option (whether because of its provisions or the time or manner
of its exercise or otherwise), such Stock Option or the portion thereof that
does not qualify shall constitute a separate Non-Qualified Stock Option.

 

6.2 Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, no term of the Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code, or, without the consent of the Participants affected, to disqualify
any Incentive Stock Option under Section 422 of the Code.

 

6.3 Terms of Stock Options. Stock Options shall be subject to the following
terms and conditions and such additional terms and conditions, not inconsistent
with the terms of the Plan, as the Committee shall determine:

 

(a) Exercise Price. The exercise price per share of Class A Common Stock subject
to a Stock Option shall be determined by the Committee on or before the date of
grant, provided that the per share exercise price of a Stock Option shall not be
less than 100% (or, in the case of an Incentive Stock Option granted to a Ten
Percent Stockholder, 110%) of the Fair Market Value on the date of grant.

 

(b) Stock Option Term. The term of each Stock Option shall be fixed by the
Committee, provided that no Stock Option shall be exercisable more than ten
years after the date such Stock Option is granted (or, in the case of an
Incentive Stock Option granted to a Ten Percent Stockholder, five years).

 

(c) Exercisability.

 

(i) Stock Options shall be exercisable at such time or times and subject to such
terms and conditions as shall be determined by the Committee at grant. The
Committee may waive any limitations on exercisability at any time at or after
grant in whole or in part, in its discretion.

 

(ii) Unless expressly provided in an Award agreement that the provisions
contained in this paragraph do not apply or unless otherwise determined by the
Committee at grant, the Option agreement shall provide that (A) in the event the
Participant engages in Detrimental Activity prior to any exercise of the Stock
Option, all Stock Options held by the Participant shall thereupon terminate and
expire, (B) as a condition of the exercise of a Stock Option, the Participant
shall be required to certify in a manner acceptable to the Company (or shall be
deemed to have certified) that the Participant is in compliance with the terms
and conditions of the Plan and that the Participant has not engaged in, and does
not intend to engage in, any Detrimental Activity, and (C) in the event the
Participant engages in Detrimental Activity during the one-year period
commencing on the later of the date the Stock Option is exercised or the date of
the Participant’s Termination, the Company shall be entitled to recover from the
Participant at any time within one year after such date, and the Participant
shall pay over to the Company, an amount equal to any gain realized (whether at
the time of exercise or thereafter) as a result of the exercise. Unless
otherwise determined by the Committee at grant, this Section 6.3(c)(ii) shall
cease to apply upon a Change in Control.

 



15

 

 

(d) Method of Exercise. To the extent vested, a Stock Option may be exercised in
whole or in part at any time during the Option term, by giving written notice of
exercise to the Committee (or its designee) specifying the number of shares of
Class A Common Stock to be purchased. Such notice shall be in a form acceptable
to the Committee and shall be accompanied by payment in full of the purchase
price as follows: (i) in cash or by check, bank draft or money order payable to
the order of the Company; (ii) solely to the extent permitted by applicable law
and authorized by the Committee, if the Class A Common Stock is traded on a
national securities exchange or quoted on a national quotation system sponsored
by the Financial Industry Regulatory Authority, through a procedure whereby the
Participant delivers irrevocable instructions to a broker reasonably acceptable
to the Committee to deliver promptly to the Company an amount equal to the
purchase price; or (iii) on such other terms and conditions as may be acceptable
to the Committee (including the relinquishment of Stock Options or by payment in
full or in part in the form of Class A Common Stock owned by the Participant
(for which the Participant has good title free and clear of any liens and
encumbrances)). No shares of Class A Common Stock shall be issued until payment
therefor, as provided herein, has been made or provided for.

 

(e) Non-Transferability of Options. No Stock Option shall be Transferable by the
Participant other than by will or by the laws of descent and distribution, and
all Stock Options shall be exercisable, during the Participant’s lifetime, only
by the Participant. Notwithstanding the foregoing, the Committee may determine
that a Non-Qualified Stock Option that otherwise is not Transferable pursuant to
this section is Transferable to a Family Member in whole or in part, and in such
circumstances, and under such conditions as specified by the Committee. A
Non-Qualified Stock Option that is Transferred to a Family Member pursuant to
the preceding sentence (i) may not be Transferred subsequently other than by
will or by the laws of descent and distribution and (ii) remains subject to the
terms of the Plan and the applicable Award agreement.

 

(f) Termination by Death or Disability. Unless otherwise determined by the
Committee at grant (or, if no rights of the Participant (or, in the case of
death, his or her estate) are reduced, thereafter), if a Participant’s
Termination is by reason of death or Disability, all Stock Options that are held
by such Participant that are vested and exercisable on the date of the
Participant’s Termination may be exercised by the Participant (or, in the case
of death, by the legal representative of the Participant’s estate) at any time
within a period of one year after the date of such Termination, but in no event
beyond the expiration of the stated term of such Stock Options.

 

(g) Involuntary Termination Without Cause. Unless otherwise determined by the
Committee at grant (or, if no rights of the Participant (or, in the case of
death, his or her estate) are reduced, thereafter), if a Participant’s
Termination is by involuntary termination without Cause, all Stock Options that
are held by such Participant that are vested and exercisable on the date of the
Participant’s Termination may be exercised by the Participant at any time within
a period of 90 days after the date of such Termination, but in no event beyond
the expiration of the stated term of such Stock Options.

 

 



16

 

 

(h) Voluntary Termination. Unless otherwise determined by the Committee at grant
(or, if no rights of the Participant (or, in the case of death, his or her
estate) are reduced, thereafter), if a Participant’s Termination is voluntary
(other than a voluntary Termination described in subsection (i)(ii) below), all
Stock Options that are held by such Participant that are vested and exercisable
on the date of the Participant’s Termination may be exercised by the Participant
at any time within a period of 30 days after the date of such Termination, but
in no event beyond the expiration of the stated term of such Stock Options.

 

(i) Termination for Cause. Unless otherwise determined by the Committee at grant
(or, if no rights of the Participant (or, in the case of death, his or her
estate) are reduced, thereafter), if a Participant’s Termination (i) is for
Cause or (ii) is a voluntary Termination after the occurrence of an event that
would be grounds for a Termination for Cause, all Stock Options, whether vested
or not vested, that are held by such Participant shall terminate and expire on
the date of such Termination.

 

(j) Unvested Stock Options. Unless otherwise determined by the Committee, Stock
Options that are not vested as of the date of a Participant’s Termination for
any reason shall terminate and expire on the date of such Termination.

 

(k) Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined as of the date of grant) with respect to which
Incentive Stock Options are exercisable for the first time by an Eligible
Employee during any calendar year under the Plan and any other stock option plan
of the Company, any Subsidiary or any Parent exceeds $100,000, such Options
shall be treated as Non-Qualified Stock Options. In addition, if an Eligible
Employee does not remain employed by the Company, any Subsidiary or any Parent
at all times from the date an Incentive Stock Option is granted until three
months prior to the date of exercise thereof (or such other period as required
by applicable law), such Stock Option shall be treated as a Non-Qualified Stock
Option. Should any provision of the Plan not be necessary in order for the Stock
Options to qualify as Incentive Stock Options, or should any additional
provisions be required, the Committee may amend the Plan accordingly, without
the necessity of obtaining the approval of the stockholders of the Company.

 

(l) Form, Modification, Extension and Renewal of Stock Options. Stock Options
may be evidenced by such form of agreement as is approved by the Committee. The
Committee may (i) modify, extend or renew outstanding Stock Options (provided
that (A) the rights of a Participant are not reduced without his or her consent
and (B) such action does not subject the Stock Options to Section 409A or
otherwise extend the Stock Options beyond their stated term), and (ii) accept
the surrender of outstanding Stock Options and authorize the granting of new
Stock Options in substitution therefor. Notwithstanding anything herein to the
contrary, an outstanding Option may not be modified to reduce the exercise price
thereof nor may a new Option at a lower price be substituted for a surrendered
Option (other than adjustments or substitutions in accordance with Section 4.2),
unless such action is approved by the stockholders of the Company.

 

(m) No Reload Options. Options shall not provide for the grant of the same
number of Options as the number of shares used to pay for the exercise price of
Options or shares used to pay withholding taxes (i.e., “reloads”).

 



17

 

 

ARTICLE VII

 

RESTRICTED STOCK

 

7.1 Awards of Restricted Stock. The Committee shall determine the Participants,
to whom, and the time or times at which, grants of Restricted Stock shall be
made, the number of shares to be awarded, the purchase price (if any) to be paid
by the Participant (subject to Section 7.2), the time or times at which such
Awards may be subject to forfeiture or to restrictions on transfer, and all
other terms and conditions of the Awards.

 

Unless expressly provided in an Award agreement that the provisions contained in
this paragraph do not apply or unless otherwise determined by the Committee at
grant, each Award of Restricted Stock shall provide that (A) in the event the
Participant engages in Detrimental Activity prior to any vesting of Restricted
Stock, all unvested Restricted Stock shall be immediately forfeited, and (B) in
the event the Participant engages in Detrimental Activity during the one year
period after any vesting of such Restricted Stock, the Committee shall be
entitled to recover from the Participant (at any time within one year after such
engagement in Detrimental Activity) an amount equal to the Fair Market Value as
of the vesting date(s) of any Restricted Stock that had vested in the period
referred to above. Unless otherwise determined by the Committee at grant, this
paragraph shall cease to apply upon a Change in Control.

 

The Committee may condition the grant or vesting of Restricted Stock upon the
attainment of specified performance goals (including goals based on the
Performance Criteria) or such other factors as the Committee may determine.

 

7.2 Awards and Certificates. The Committee may require, as a condition to the
effectiveness of an Award of Restricted Stock, that the Participant execute and
deliver to the Company an Award agreement or other documentation and comply with
the terms of such Award agreement or other documentation. Further, Restricted
Stock shall be subject to the following conditions:

 

(a) Purchase Price. The purchase price of Restricted Stock, if any, shall be
fixed by the Committee. In accordance with Section 4.3, the purchase price for
shares of Restricted Stock may be zero to the extent permitted by applicable
law, and, to the extent not so permitted, such purchase price may not be less
than par value.

 

(b) Legend. Each Participant receiving Restricted Stock shall be issued a stock
certificate in respect of such shares of Restricted Stock, unless the Committee
elects to use another system, such as book entries by the transfer agent, as
evidencing ownership of shares of Restricted Stock. Any such certificate shall
be registered in the name of such Participant, and shall, in addition to such
legends required by applicable securities laws, bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

 

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Fifth Street Asset
Management Inc. (the “Company”) 2014 Omnibus Incentive Plan (as amended from
time to time, the “Plan”), and an Award Agreement entered into between the
registered owner and the Company dated __________. Copies of such Plan and
Agreement are on file at the principal office of the Company.”

 



18

 

 

(c) Custody. If stock certificates are issued in respect of shares of Restricted
Stock, the Committee may require that such stock certificates be held in custody
by the Company until the restrictions on the shares have lapsed, and that, as a
condition of any grant of Restricted Stock, the Participant shall have delivered
a duly signed stock power, endorsed in blank, relating to the Class A Common
Stock covered by such Award.

 

7.3 Restrictions and Conditions. Restricted Stock shall be subject to the
following restrictions and conditions:

 

(a) Restriction Period.

 

(i) The Participant shall not be permitted to Transfer shares of Restricted
Stock, and the Restricted Stock shall be subject to a risk of forfeiture
(collectively, “restrictions”) during the period or periods set by the Committee
(the “Restriction Periods”), as set forth in the Restricted Stock Award
agreement. The Committee may provide for the lapse of the restrictions in whole
or in part (including in installments) based on service, attainment of
performance goals or such other factors or criteria as the Committee may
determine, and may waive all or any part of the restrictions at any time.

 

(ii) If the grant of Restricted Stock or the lapse of restrictions is based on
the attainment of performance goals, the Committee shall establish in writing
the performance goals prior to the beginning of the applicable Performance
Period or at a later date while the outcome of the performance goals is
substantially uncertain and, following the Transition Period, that is permitted
under Section 162(m) with regard to an Award of Restricted Stock that is
intended to comply with Section 162(m). Such performance goals may incorporate
provisions for disregarding (or adjusting for) changes in accounting methods,
corporate transactions (including dispositions and acquisitions) and other
similar events or circumstances. Following the Transition Period, with regard to
an Award of Restricted Stock that is intended to comply with Section 162(m), (A)
to the extent that any such provision set forth in the prior sentence would
create impermissible discretion under Section 162(m) or otherwise violate
Section 162(m), such provision shall be of no force or effect and (B) the
applicable performance goals shall be based on one or more of the Performance
Criteria. For the avoidance of doubt, during the Transition Period, the
Committee may establish such performance goals as it determines.

 

(b) Rights as a Stockholder. Except as otherwise determined by the Committee,
the Participant shall have all the rights of a holder of shares of Class A
Common Stock of the Company with respect to Restricted Stock, subject to the
following provisions of this Section 7.3(b). Except as otherwise determined by
the Committee, (i) the Participant shall have no right to tender shares of
Restricted Stock, (ii) dividends or other distributions (collectively,
“dividends”) on shares of Restricted Stock shall be withheld, in each case,
while the Restricted Stock is subject to restrictions, and (iii) in no event
shall dividends or other distributions payable thereunder be paid unless and
until the shares of Restricted Stock to which they relate no longer are subject
to a risk of forfeiture. Dividends that are not paid currently shall be credited
to bookkeeping accounts on the Company’s records for purposes of the Plan and,
except as otherwise determined by the Committee, shall not accrue interest. Such
dividends shall be paid to the Participant in the same form as paid on the Class
A Common Stock upon the lapse of the restrictions.

 



19

 

 

(c) Termination. Upon a Participant’s Termination for any reason during the
Restriction Period, all Restricted Stock still subject to restriction will vest
or be forfeited in accordance with the terms and conditions established by the
Committee at grant, or, if no rights of a Participant are reduced, thereafter.

 

(d) Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock, the certificates for such shares shall
be delivered to the Participant, and any and all unpaid distributions or
dividends payable thereunder shall be paid. All legends shall be removed from
said certificates at the time of delivery to the Participant, except as
otherwise required by applicable law or other limitations imposed by the
Committee.

 

ARTICLE VIII

 

OTHER STOCK-BASED AWARDS

 

8.1 Other Awards. The Committee is authorized to grant Other Stock-Based Awards
that are payable in, valued in whole or in part by reference to, or otherwise
based on or related to shares of Class A Common Stock, including but not limited
to, shares of Class A Common Stock awarded purely as a bonus and not subject to
any restrictions or conditions, shares of Class A Common Stock in payment of the
amounts due under an incentive or performance plan sponsored or maintained by
the Company or an Affiliate, stock appreciation rights, stock equivalent units,
restricted stock units, Performance Shares, Performance Units and Awards valued
by reference to book value of shares of Class A Common Stock.

 

The Committee shall have authority to determine the Participants, to whom, and
the time or times at which, Other Stock-Based Awards shall be made, the number
of shares of Class A Common Stock to be awarded pursuant to such Awards, and all
other terms and conditions of the Awards.

 

The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of performance goals (including, performance goals based on
the Performance Criteria) or such other factors as the Committee may determine.
If the grant or vesting of an Other Stock-Based Award is based on the attainment
of performance goals, the Committee shall establish in writing the performance
goals prior to the beginning of the applicable Performance Period or at a later
date while the outcome of the performance goals is substantially uncertain and,
following the Transition Period, that is permitted under Section 162(m) with
regard to an Other Stock-Based Award that is intended to comply with Section
162(m). Such performance goals may incorporate provisions for disregarding (or
adjusting for) changes in accounting methods, corporate transactions (including
dispositions and acquisitions) and other similar events or circumstances).
Following the Transition Period, with regard to an Other Stock-Based Award that
is intended to comply with Section 162(m), (a) to the extent any such provision
set forth in the prior sentence would create impermissible discretion under
Section 162(m) or otherwise violate Section 162(m), such provision shall be of
no force or effect and (b) the applicable performance goals shall be based on
one or more of the Performance Criteria. For the avoidance of doubt, during the
Transition Period, the Committee may establish such performance goals as it
determines.

 



20

 

 

8.2 Terms and Conditions. Other Stock-Based Awards made pursuant to this Article
VIII shall be subject to the following terms and conditions:

 

(a) Non-Transferability. The Participant may not Transfer Other Stock-Based
Awards or the Class A Common Stock underlying such Awards prior to the date on
which the underlying Class A Common Stock is issued, or, if later, the date on
which any restriction, performance or deferral period applicable to such Class A
Common Stock lapses.

 

(b) Dividends. The Committee shall determine to what extent, and under what
conditions, the Participant shall have the right to receive dividends, dividend
equivalents or other distributions (collectively, “dividends”) with respect to
shares of Class A Common Stock covered by Other Stock-Based Awards. Except as
otherwise determined by the Committee, dividends with respect to unvested Other
Stock-Based Awards shall be withheld until such Other Stock-Based Awards vest.
Dividends that are not paid currently shall be credited to bookkeeping accounts
on the Company’s records for purposes of the Plan and, except as otherwise
determined by the Committee, shall not accrue interest. Such dividends shall be
paid to the Participant in the same form as paid on the Class A Common Stock or
such other form as is determined by the Committee upon the lapse of the
restrictions.

 

(c) Vesting. Other Stock Based Awards and any underlying Class A Common Stock
shall vest or be forfeited to the extent set forth in the applicable Award
agreement or as otherwise determined by the Committee. At the expiration of any
applicable Performance Period, the Committee shall determine the extent to which
the relevant performance goals are achieved and the portion of each Other
Stock-Based Award that has been earned. The Committee may, at or after grant,
accelerate the vesting of all or any part of any Other Stock-Based Award.

 

(d) Payment. Following the Committee’s determination in accordance with
subsection (c) above, shares of Class A Common Stock or, as determined by the
Committee, the cash equivalent of such shares shall be delivered to the Eligible
Employee, Consultant or Non-Employee Director, or his or her legal
representative, in an amount equal to such individual’s earned Other Stock-Based
Award. Notwithstanding the foregoing, the Committee may award an amount less
than otherwise would be provided under the applicable level of attainment of the
performance goals or subject the payment of all or part of any Other Stock-Based
Award to additional vesting, forfeiture and deferral conditions as it deems
appropriate.

 

(e) Detrimental Activity. Unless expressly provided in an Award agreement that
the provisions contained in this paragraph do not apply or unless otherwise
determined by the Committee at grant, each Other Stock-Based Award shall provide
that (A) in the event the Participant engages in Detrimental Activity prior to
any vesting of such Other Stock-Based Award, all unvested Other Stock-Based
Award shall be immediately forfeited, and (B) in the event the Participant
engages in Detrimental Activity during the one year period after any vesting of
such Other Stock-Based Award, the Committee shall be entitled to recover from
the Participant (at any time within the one-year period after such engagement in
Detrimental Activity) an amount equal to any gain the Participant realized from
any Other Stock-Based Award that had vested in the period referred to above.
Unless otherwise determined by the Committee at grant, this Section 8.2(e) shall
cease to apply upon a Change in Control.

 



21

 

 

(f) Price. Class A Common Stock issued on a bonus basis under this Article VIII
may be issued for no cash consideration; Class A Common Stock purchased pursuant
to a purchase right awarded under this Article VIII shall be priced as
determined by the Committee.

 

(g) Termination. Upon a Participant’s Termination for any reason during the
Performance Period, the Other Stock-Based Awards will vest or be forfeited in
accordance with the terms and conditions established by the Committee at grant
or, if no rights of the Participant are reduced, thereafter.

 

ARTICLE IX

 

PERFORMANCE-BASED CASH AWARDS

 

9.1 Performance-Based Cash Awards. The Committee shall have authority to
determine the Eligible Employees and Consultants to whom, and the time or times
at which, Performance-Based Cash Awards shall be made, the dollar amount to be
awarded pursuant to such Performance-Based Cash Award, and all other conditions
for the payment of the Performance-Based Cash Award.

 

Except as otherwise provided herein, the Committee shall condition the right to
payment of any Performance-Based Cash Award upon the attainment of specified
performance goals (including performance goals based on the Performance
Criteria) established pursuant to Section 9.2(c) and such other factors as the
Committee may determine, including to comply with the requirements of
Section 162(m). The Committee may establish different performance goals for
different Participants.

 

Subject to Section 9.2(c), for any Participant the Committee may specify a
targeted Performance-Based Cash Award for a Performance Period (each an
“Individual Target Award”).  An Individual Target Award may be expressed, at the
Committee’s discretion, as a fixed dollar amount, a percentage of the
Participant’s base pay, as a percentage of a bonus pool funded by a formula
based on achievement of performance goals, or an amount determined pursuant to
an objective formula or standard.  The Committee’s establishment of an
Individual Target Award for a Participant for a Performance Period shall not
imply or require that the same level or any Individual Target Award be
established for the Participant for any subsequent Performance Period or for any
other Participant for that Performance Period or any subsequent Performance
Period.  At the time the performance goals are established (as provided in
Section 9.2(c)), the Committee shall prescribe a formula to determine the
maximum and minimum percentages (which may be greater or less than 100% of an
Individual Target Award) that may be earned or payable based upon the degree of
attainment of the performance goals during the Performance Period. 
Notwithstanding anything else herein, the Committee may exercise negative
discretion by providing in an Individual Target Award the discretion to pay a
Participant an amount that is less than the Participant’s Individual Target
Award (or attained percentages thereof) regardless of the degree of attainment
of the performance goals; provided that, except as otherwise specified by the
Committee with respect to an Individual Target Award, no discretion to reduce a
Performance-Based Cash Award earned based on achievement of the applicable
performance goals shall be permitted for any Performance Period in which a
Change in Control occurs, or during such Performance Period with regard to the
prior Performance Periods if the Performance-Based Cash Awards for the prior
Performance Periods have not been paid by the time of the Change in Control,
with regard to individuals who were Participants at the time of the Change in
Control.

 



22

 

 

9.2 Terms and Conditions. Performance-Based Cash Awards shall be subject to the
following terms and conditions:

 

(a) Committee Certification.  At the expiration of the applicable Performance
Period, the Committee shall determine and certify in writing the extent to which
the performance goals established pursuant to Section 9.2(c) are achieved and,
if applicable, the percentage of the Performance-Based Cash Award that has been
vested and earned.

 

(b) Waiver of Limitation.  In the event of the Participant’s Disability or
death, or in cases of special circumstances (to the extent permitted under
Section 162(m) with regard to a Performance-Based Cash Award that is intended to
comply with Section 162(m)), the Committee may waive in whole or in part any or
all of the limitations imposed thereunder with respect to any or all of a
Performance-Based Cash Award.

 

(c) Performance Goals, Formulae or Standards.  The Committee shall establish in
writing the performance goals for the earning of Performance-Based Cash Awards
based on a Performance Period prior to the beginning of the applicable
Performance Period or at a later date while the outcome of the performance goals
is substantially uncertain and, following the Transition Period, that is
permitted under Section 162(m) with regard to a Performance-Based Cash Award
that is intended to comply with Section 162(m). Such performance goals may
incorporate provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including dispositions and acquisitions) and
other similar type events or circumstances. Following the Transition Period,
with regard to a Performance-Based Cash Award that is intended to comply with
Section 162(m), (i) to the extent any such provision set forth in the prior
sentence would create impermissible discretion under Section 162(m) or otherwise
violate Section 162(m), such provision shall be of no force or effect and
(ii) the applicable performance goals shall be based on one or more of the
Performance Criteria. For the avoidance of doubt, during the Transition Period,
the Committee may establish such performance goals as it determines.

 

(d) Payment.  Following the Committee’s determination and certification in
accordance with subsection (a) above, the earned Performance-Based Cash Award
amount shall be paid to the Participant or his or her legal representative, in
accordance with the terms and conditions set forth in Performance-Based Cash
Award agreement, but in no event, except as provided in the next sentence, shall
such amount be paid later than the later of: (i) March 15 of the year following
the year in which the applicable Performance Period ends (or, if later, the year
in which the Award is earned); or (ii) two and one-half months after the
expiration of the fiscal year of the Company in which the applicable Performance
Period ends.  Notwithstanding the foregoing, the Committee may place such
conditions on the payment of all or any portion of any Performance-Based Cash
Award as the Committee may determine and prior to the beginning of a Performance
Period the Committee may (A) provide that the payment of all or any portion of
any Performance-Based Cash Award shall be deferred and (B) permit a Participant
to elect to defer receipt of all or a portion of any Performance-Based Cash
Award.  Any Performance-Based Cash Award deferred by a Participant in accordance
with the terms and conditions established by the Committee shall not increase
(between the date on which the Performance-Based Cash Award is credited to any
deferred compensation program applicable to such Participant and the payment
date) by an amount that would result in such deferral being deemed as an
“increase in the amount of compensation” under Section 162(m).  To the extent
applicable, any deferral under this Section 9.2(d) shall be made in a manner
intended to comply with or be exempt from the applicable requirements of
Section 409A. Notwithstanding the foregoing, the Committee may exercise negative
discretion by providing in a Performance-Based Cash Award the discretion to pay
an amount less than otherwise would be provided under the applicable level of
attainment of the performance goals.

 



23

 

 

(e) Termination. Unless otherwise determined by the Committee at the time of
grant (or, if no rights of the Participant (or, in the case of death, his or her
estate) are reduced, thereafter), no Performance-Based Cash Award or pro rata
portion thereof shall be payable to any Participant who incurs a Termination
prior to the date such Performance-Based Cash Award is paid and the
performance-Based Cash Awards only shall be deemed to be earned when actually
paid.

 

ARTICLE X

 

CHANGE IN CONTROL PROVISIONS

 

10.1 In the event of a Change in Control of the Company, except as otherwise
provided by the Committee in an Award agreement or otherwise in writing, a
Participant’s unvested Award shall not vest and a Participant’s Award shall be
treated in accordance with any one or more of the following methods as
determined by the Committee:

 

(a) Awards, whether or not then vested, may be continued, assumed, have new
rights substituted therefor or be treated in accordance with Section 4.2(d), and
Restricted Stock or other Awards may, where appropriate in the discretion of the
Committee, receive the same distributions as other Class A Common Stock on such
terms as determined by the Committee; provided that, the Committee may decide to
award additional Restricted Stock or any other Award in lieu of any cash
distribution. Notwithstanding anything to the contrary herein, any assumption or
substitution of Incentive Stock Options shall be structured in a manner intended
to comply with the requirements of Treasury Regulation §1.424-1 (and any
amendments thereto).

 

(b) Awards may be canceled in exchange for an amount of cash equal to the Change
in Control Price (as defined below) per share of Class A Common Stock covered by
such Awards), less, in the case of an Appreciation Award, the exercise price per
share of Class A Common Stock covered by such Award. The “Change in Control
Price” means the price per share of Class A Common Stock paid in the Change in
Control transaction.

 

(c) Appreciation Awards may be cancelled without payment, if the Change in
Control Price is less than the exercise price per share of such Appreciation
Awards.

 

Notwithstanding anything else herein, the Committee may provide for accelerated
vesting or lapse of restrictions, of an Award at any time.

 



24

 

 

ARTICLE XI

 

TERMINATION OR AMENDMENT OF PLAN

 

Notwithstanding any other provision of the Plan, the Board, or the Committee (to
the extent permitted by law), may at any time, and from time to time, amend, in
whole or in part, any or all of the provisions of the Plan (including any
amendment deemed necessary or advisable to ensure that the Company may comply
with any regulatory requirement referred to in Article XIII or Section 409A), or
suspend or terminate it entirely, retroactively or otherwise; provided, however,
that, unless otherwise required by law or specifically provided herein, the
rights of a Participant with respect to Awards granted prior to such amendment,
suspension or termination, may not be reduced without the consent of such
Participant and, provided further, without the approval of the holders of the
Company’s Class A Common Stock entitled to vote in accordance with applicable
law, no amendment may be made that would (a) increase the aggregate number of
shares of Class A Common Stock that may be issued under the Plan (except by
operation of Section 4.2); (b) increase the maximum individual Participant
limits under Section 4.1(b) (except by operation of Section 4.2); (c) change the
classification of individuals eligible to receive Awards under the Plan; (d)
extend the maximum term of Options; (e)  alter the Performance Criteria; (f)
other than adjustments or substitutions in accordance with Section 4.2, amend
the terms of outstanding Awards to reduce the exercise price of outstanding
Stock Options or Appreciation Awards, or cancel outstanding Stock Options or
Appreciation Awards (where, prior to the reduction or cancellation, the exercise
price exceeds the Fair Market Value on the date of cancellation) in exchange for
cash, other Awards or Stock Options or Appreciation Awards with an exercise
price that is less than the exercise price of the original Stock Options or
Appreciation Awards; (g) require stockholder approval in order for the Plan to
continue to comply with the applicable provisions of Section 162(m) or, to the
extent applicable to Incentive Stock Options, Section 422 of the Code or (h)
require stockholder approval under the rules of any exchange or system on which
the Company’s securities are listed or traded at the request of the Company.

 

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively; provided that no such amendment reduces the
rights of any Participant without the Participant’s consent. Actions taken by
the Committee in accordance with Article IV shall not be deemed to reduce the
rights of any Participant.

 

Notwithstanding anything herein to the contrary, the Board or the Committee may
amend the Plan or any Award at any time without a Participant’s consent to
comply with Section 409A or any other applicable law. 

 

ARTICLE XII

 

UNFUNDED PLAN

 

The Plan is an “unfunded” plan for incentive and deferred compensation. With
respect to any payments as to which a Participant has a fixed and vested
interest but which are not yet made to a Participant by the Company, nothing
contained herein shall give any such Participant any rights that are greater
than those of a general unsecured creditor of the Company.

 



25

 

 

ARTICLE XIII

 

GENERAL PROVISIONS

 

13.1 Legend. The Committee may require each person receiving shares of Class A
Common Stock pursuant to an Award to represent to and agree with the Company in
writing that the Participant is acquiring the shares without a view to
distribution thereof and such other securities law related representations as
the Committee shall request. In addition to any legend required by the Plan, the
certificates or book entry accounts for such shares may include any legend that
the Committee deems appropriate to reflect any restrictions on Transfer.

 

All certificates or book entry accounts for shares of Class A Common Stock
delivered under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Class A Common Stock is then listed or any national
automated quotation system on which the Class A Common Stock is then quoted, any
applicable Federal or state securities law, and any applicable corporate law,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. If necessary or
advisable in order to prevent a violation of applicable securities laws or to
avoid the imposition of public company reporting requirements, then,
notwithstanding anything herein to the contrary, any stock-settled Awards may,
as determined by the Committee in its sole discretion, be paid in cash in an
amount equal to the Fair Market Value on the date of settlement of such Awards.

 

13.2 Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

 

13.3 No Right to Employment/Consultancy/Directorship. Neither the Plan nor the
grant of any Award thereunder shall give any Participant or other person any
right to employment, consultancy or directorship by the Company or any
Affiliate, or limit in any way the right of the Company or any Affiliate by
which an employee is employed or a Consultant or Non-Employee Director is
retained to terminate his or her employment, consultancy or directorship at any
time.

 

13.4 Withholding of Taxes. The Company shall have the right to deduct from any
payment to be made pursuant to the Plan, or to otherwise require, prior to the
issuance or delivery of any shares of Class A Common Stock or the payment of any
cash thereunder, payment by the Participant of, any Federal, state or local
taxes required by law to be withheld. Upon the vesting of Restricted Stock (or
other Award that is taxable upon vesting), or upon making an election under
Section 83(b) of the Code, a Participant shall pay all required withholding to
the Company. Any statutorily required withholding obligation with regard to any
Participant may be satisfied, subject to the consent of the Committee, by
reducing the number of shares of Class A Common Stock otherwise deliverable or
by delivering shares of Class A Common Stock already owned. Any fraction of a
share of Class A Common Stock required to satisfy such tax obligations shall be
disregarded and the amount due shall be paid instead in cash by the Participant.

 



26

 

 

13.5 No Assignment of Benefits. No Award or other benefit payable under the Plan
shall, except as otherwise specifically provided in the Plan or permitted by the
Committee, be Transferable in any manner, and any attempt to Transfer any such
benefit shall be void, and any such benefit shall not in any manner be liable
for or subject to the debts, contracts, liabilities, engagements or torts of any
person who shall be entitled to such benefit, nor shall it be subject to
attachment or legal process for or against such person.

 

13.6 Listing and Other Conditions. If at any time counsel to the Company shall
be of the opinion that any offer or sale of Class A Common Stock pursuant to an
Award is or may be unlawful or prohibited, or will or may result in the
imposition of excise taxes on the Company, under the statutes, rules or
regulations of any applicable jurisdiction or under the rules of the national
securities exchange on which the Class A Common Stock then is listed, the
Company shall have no obligation to make such offer or sale, or to make any
application or to effect or to maintain any qualification or registration under
the Securities Act or otherwise, with respect to the Class A Common Stock or
Awards, and the right to exercise any Option or Exercisable Award shall be
suspended until, in the opinion of said counsel, such offer or sale shall be
lawful, permitted or will not result in the imposition of excise taxes on the
Company.

 

13.7 Governing Law. The Plan and matters arising under or related to it shall be
governed by and construed in accordance with the internal laws of the State of
Delaware without giving effect to its principles of conflicts of laws.

 

13.8 Construction. Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply. As used herein, (a) “or” shall
mean “and/or” and (b) “including” or “include” shall mean “including, without
limitation.” Any reference herein to an agreement in writing shall be deemed to
include an electronic writing to the extent permitted by applicable law.

 

13.9 Other Benefits. No Award, whether at grant or payment, shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or its Affiliates or shall affect any benefits under any other benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation, unless expressly provided to
the contrary in such benefit plan.

 

13.10 Costs. The Company shall bear all expenses associated with administering
the Plan, including expenses of issuing Class A Common Stock pursuant to any
Awards.

 

13.11 No Right to Same Benefits. The provisions of Awards need not be the same
with respect to each Participant, and each Award to an individual Participant
need not be the same.

 

13.12 Death/Disability. The Committee may require the transferee of a
Participant to supply it with written notice of the Participant’s death or
Disability and to supply it with a copy of the will (in the case of the
Participant’s death) or such other evidence as the Committee deems necessary or
advisable to establish the validity of the transfer of an Award. The Committee
also may require that the transferee agree to be bound by all of the terms and
conditions of the Plan.

 

13.13 Section 16(b) of the Exchange Act. All elections and transactions under
the Plan by persons subject to Section 16 of the Exchange Act involving shares
of Class A Common Stock are intended to comply with any applicable exemptive
condition under Rule 16b-3. The Committee may establish and adopt written
administrative guidelines, designed to facilitate compliance with Section 16(b)
of the Exchange Act, as it may deem necessary or advisable for the
administration and operation of the Plan and the transaction of business
thereunder.

 



27

 

 

13.14 Section 409A. Although the Company does not guarantee to a Participant the
particular tax treatment of any Award, all Awards are intended to comply with,
or be exempt from, the requirements of Section 409A and the Plan and any Award
agreement shall be limited, construed and interpreted in accordance with such
intent. To the extent that any Award constitutes “non-qualified deferred
compensation” pursuant to Section 409A (a “Section 409A Covered Award”), it is
intended to be paid in a manner that will comply with Section 409A. In no event
shall the Company be liable for any additional tax, interest or penalties that
may be imposed on a Participant by Section 409A or for any damages for failing
to comply with Section 409A. Notwithstanding anything in the Plan or in an Award
to the contrary, the following provisions shall apply to Section 409A Covered
Awards:

 

(a) A Termination of Employment shall not be deemed to have occurred for
purposes of any provision of a Section 409A Covered Award providing for payment
upon or following a termination of the Participant’s employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of a Section 409A Covered Award,
references to a “termination,” “termination of employment” or like terms shall
mean separation from service. Notwithstanding any provision to the contrary in
the Plan or the Award, if the Participant is deemed on the date of the
Participant’s Termination to be a “specified employee” within the meaning of
that term under Section 409A(a)(2)(B) of the Code and using the identification
methodology selected by the Company from time to time, or if none, the default
methodology set forth in Section 409A, then with regard to any such payment
under a Section 409A Covered Award, to the extent required to be delayed in
compliance with Section 409A(a)(2)(B) of the Code, such payment shall not be
made prior to the earlier of (i) the expiration of the six-month period measured
from the date of the Participant’s separation from service, and (ii) the date of
the Participant’s death. All payments delayed pursuant to this Section 13.14(a)
shall be paid to the Participant on the first day of the seventh month following
the date of the Participant’s separation from service or, if earlier, on the
date of the Participant’s death.

 

(b) With respect to any payment pursuant to a Section 409A Covered Award that is
triggered upon a Change in Control, unless otherwise provided by the Committee
at grant, the settlement of such Award shall not occur until the earliest of (i)
the Change in Control if such Change in Control constitutes a “change in the
ownership of the corporation,” a “change in effective control of the
corporation” or a “change in the ownership of a substantial portion of the
assets of the corporation,” within the meaning of Section 409A(a)(2)(A)(v) of
the Code, (ii) the date such Award otherwise would be settled pursuant to the
terms of the applicable Award agreement and (iii) the Participant’s “separation
from service” within the meaning of Section 409A, subject to Section 13.14(a).

 

(c) For purposes of Code Section 409A, a Participant’s right to receive any
installment payments under the Plan or pursuant to an Award shall be treated as
a right to receive a series of separate and distinct payments.

 

(d) Whenever a payment under the Plan or pursuant to an Award specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within 30 days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.

 



28

 

 

13.15 Successor and Assigns. The Plan shall be binding on all successors and
permitted assigns of a Participant, including the estate of such Participant and
the executor, administrator or trustee of such estate.

 

13.16 Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

 

13.17 Payments to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipt thereof shall
be deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Board, the Company, its Affiliates and
their employees, agents and representatives with respect thereto.

 

13.18 Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

 

13.19 Recoupment. In addition to any recoupment provisions set forth herein
relating to Detrimental Activity, all Awards granted or other compensation paid
by the Company under the Plan, including any shares of Class A Common Stock
issued under any Award thereunder, will be subject to: (i) any compensation
recapture policies established by the Board or the Committee from time to time,
and (ii) any compensation recapture policies to the extent required pursuant to
any applicable law (including, without limitation, the Dodd-Frank Wall Street
Reform and Consumer Protection Act or other applicable law) or the rules and
regulations of any national securities exchange on which the shares of Class A
Common Stock are then traded.

 

13.20 Reformation. If any provision regarding Detrimental Activity or any other
provision set forth in the Plan or an Award agreement is found by any court of
competent jurisdiction or arbitrator to be invalid, void or unenforceable or to
be excessively broad as to duration, activity, geographic application or
subject, such provision or provisions shall be construed, by limiting or
reducing them to the extent legally permitted, so as to be enforceable to the
maximum extent compatible with then applicable law.

 

13.21 Electronic Communications. Notwithstanding anything else herein to the
contrary, any Award agreement, notice of exercise of an Exercisable Award, or
other document or notice required or permitted by the Plan or an Award that is
required to be delivered in writing may, to the extent determined by the
Committee, be delivered and accepted electronically. Signatures also may be
electronic if permitted by the Committee. The term “written agreement” as used
in the Plan shall include any document that is delivered and/or accepted
electronically.

 

13.22 Agreement. As a condition to the grant of an Award, if requested by the
Company and the lead underwriter of any public offering of the Class A Common
Stock (the “Lead Underwriter”), a Participant shall irrevocably agree not to
sell, contract to sell, grant any option to purchase, transfer the economic risk
of ownership in, make any short sale of, pledge or otherwise Transfer or dispose
of, any interest in any Class A Common Stock or any securities convertible into,
derivative of, or exchangeable or exercisable for Class A Common Stock, or any
other rights to purchase or acquire Class A Common Stock (except Class A Common
Stock included in such public offering or acquired on the public market after
such offering) during such period of time following the effective date of a
registration statement of the Company filed under the Securities Act that the
Lead Underwriter shall specify (the “Lock-up Period”). The Participant shall
further agree to sign such documents as may be requested by the Lead Underwriter
to effect the foregoing and agree that the Company may impose stop-transfer
instructions with respect to Class A Common Stock acquired pursuant to an Award
until the end of such Lock-up Period.

 



29

 

 

13.23 Transition Period. The Plan has been adopted by the Board prior to the
occurrence of a Registration Date. The Plan is intended to constitute a plan
described in Treasury Regulation Section 1.162-27(f)(1).

 

ARTICLE XIV

 

EFFECTIVE DATE OF PLAN

 

The Plan was adopted by the Board effective October 29, 2014 (the “Effective
Date”). The Plan was approved by the stockholders of the Company effective
October 29, 2014.

 

ARTICLE XV

 

TERM OF PLAN

 

No Award shall be granted on or after the tenth anniversary of the earlier of
(a) the date the Plan is adopted by the Board or (b) the date of stockholder
approval of the Plan, provided that Awards granted prior to such tenth
anniversary may extend beyond that date in accordance with the terms of the
Plan. Following the Transition Period, the Company may seek stockholder
reapproval of the Performance Criteria and to the extent that such stockholder
approval is obtained no later than the first stockholder meeting that occurs in
the fifth year following the year in which such stockholders previously approved
the Performance Criteria. Awards (other than Stock Options or stock appreciation
rights) may be based on such Performance Criteria in order to qualify for the
“performance-based compensation” exception under Section 162(m) of the Code.



 



30

 

 

EXHIBIT A

 

Performance CRITERIA

 

Performance goals established for purposes of the grant or vesting of
performance-based Awards of Restricted Stock, Other Stock-Based Awards or
Performance-Based Cash Awards that are intended to be “performance-based” under
Section 162(m) shall be based on one or more of the following performance
criteria (“Performance Criteria”):

 

(1)enterprise value or value creation targets;

 

(2)income or net income; operating income; net operating income or net operating
income after tax; operating profit or net operating profit;

 

(3)cash flow including, but not limited to, from operations or free cash flow;

 

(4)specified objectives with regard to limiting the level of increase in all or
a portion of bank debt or other long-term or short-term public or private debt
or other similar financial obligations, or other capital structure improvements,
which may be calculated net of cash balances or other offsets and adjustments as
may be established by the Committee;

 

(5)net sales, revenues, net income or earnings before income tax or other
exclusions;

 

(6)operating margin; return on operating revenue or return on operating profit;

 

(7)return measures (after tax or pre-tax), including return on capital employed,
return on invested capital; return on equity, return on assets, return on net
assets;

 

(8)market capitalization, earnings per share, fair market value of the shares of
the Company’s Class A Common Stock, franchise value (net of debt), economic
value added;

 

(9)total stockholder return or growth in total stockholder return (with or
without dividend reinvestment);

 

(10)proprietary investment results;

 

(11)estimated market share;

 

(12)expense management/control or reduction (including without limitation,
compensation and benefits expense);

 

(13)customer satisfaction;

 

(14)technological improvements/implementation, new product innovation;

 

(15)collections and recoveries;

 



31

 

 

(16)property/asset purchases;

 

(17)litigation and regulatory resolution/implementation goals;

 

(18)leases, contracts or financings (including renewals, overhead, savings, G&A
and other expense control goals);

 

(19)risk management/implementation;

 

(20)development and implementation of strategic plans or organizational
restructuring goals;

 

(21)development and implementation of risk and crisis management programs;
compliance requirements and compliance relief; productivity goals; workforce
management and succession planning goals;

 

(22)employee satisfaction or staff development;

 

(23)formations of joint ventures or partnerships or the completion of other
similar transactions intended to enhance revenue or profitability or to enhance
its customer base; or

 

(24)completion of a merger, acquisition or any transaction that results in the
sale of all or substantially all of the stock or assets.

 

All Performance Criteria may be based upon the attainment of specified levels of
the Company (or Affiliate, division, other operational unit, business segment or
administrative department of the Company or any Affiliate) performance under one
or more of the measures described above and may be measured relative to the
performance of other corporations (or an affiliate, subsidiary, division, other
operational unit, business segment or administrative department of another
corporation or its affiliates). Any goal may be expressed as a dollar figure, on
a percentage basis (if applicable) or on a per share basis, and goals may be
either absolute, relative to a selected peer group or index, or a combination of
both. To the extent permitted under Section 162(m), (including compliance with
any requirements for stockholder approval), the Committee may: (i) designate
additional business criteria on which the Performance Criteria may be based or
(ii) adjust, modify or amend the aforementioned business criteria.

 

Except as otherwise determined by the Committee at grant, the measures used in
Performance Criteria set under the Plan shall be determined in accordance with
generally accepted accounting principles (“GAAP”) and in a manner consistent
with the methods used in the Company’s regular reports on Forms 10-K and 10-Q,
without regard to any of the following unless otherwise determined by the
Committee consistent with the requirements of Code Section 162(m)(4)(C) of the
Code and the regulations thereunder:

 

(a) all items of gain, loss or expense for the fiscal year or other applicable
performance period that are related to special, unusual or non-recurring items,
events or circumstances affecting the Company (or Affiliate, division, other
operational unit, business segment or administrative department of the Company
or any Affiliate) or the financial statements of the Company (or Affiliate,
division, other operational unit, business segment or administrative department
of the Company or any Affiliate);

 



32

 

 

(b) all items of gain, loss or expense for the fiscal year or other applicable
performance period that are related to (i) the disposal of a business or
discontinued operations or (ii) the operations of any business acquired by the
Company (or Affiliate, division, other operational unit, business segment or
administrative department of the Company or any Affiliate) during the fiscal
year or other applicable performance period; and

 

(c) all items of gain, loss or expense for the fiscal year or other applicable
performance period that are related to changes in accounting principles or to
changes in applicable law or regulations.

 

To the extent any Performance Criteria are expressed using any measures that
require deviations from GAAP, such deviations shall be at the discretion of the
Committee as exercised at the time the Performance Criteria are set and,
following the Transition Period, to the extent permitted under Section 162(m).

 



33

 